t c summary opinion united_states tax_court lynda diane sampson-gray petitioner v commissioner of internal revenue respondent docket no 7689-04s filed date lynda diane sampson-gray pro_se joseph j boylan for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code as amended pursuant to sec_6330 petitioner seeks review of an appeals_office determination sustaining a levy on petitioner’s state_income_tax refund the issue for decision is whether respondent abused his discretion in issuing the notice_of_determination background petitioner filed her and federal_income_tax returns late respondent assessed the taxes shown on the returns and related additions to tax for failure to timely file returns and pay taxes due on or about date respondent levied dollar_figure of petitioner’s state tax_refund respondent recorded this amount as a payment on petitioner’s account along with various other_payments generating overpayment credits which respondent transferred to petitioner’s and accounts on date respondent issued to petitioner a notice indicating that the irs had levied dollar_figure of her state tax_refund to pay her unpaid federal tax no year specified petitioner timely mailed to respondent a request for a hearing under sec_6330 as to the levy following exchanges of correspondence and a conference between petitioner and representatives of respondent’s appeals_office on date the appeals_office issued a notice_of_determination which states that it relates to petitioner’s tax_year on the same date the appeals_office also issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code the decision letter which states that it relates to petitioner’s tax_year but is otherwise essentially identical to the notice_of_determination the notice_of_determination and the decision letter conclude identically that the required procedures had been followed for the levy on the state tax_refund the notice_of_determination and the decision letter state identically although the liability is fully satisfied you did not agree with our assessments yet offered no substantive evidence arguments or legal authority to support your position i advised you to file a form claim_for_refund and request for abatement claim since there are no other collection alternatives necessary the action by compliance to levy has been sustained an attachment to the notice_of_determination states that because petitioner never received a notice_of_intent_to_levy for that year is not part of this hearing apparently the decision letter was issued for rather than a notice_of_determination on the ground that petitioner had timely failed to request a hearing with respect to collection action relating to her tax_year respondent alleges that on date he issued to petitioner with respect to her tax_liability a notice_of_intent_to_levy and notice of your right to request a hearing under sec_6330 and that petitioner did not request a hearing with respect to this notice petitioner timely filed her petition in this court indicating that she disagreed with respondent’s determinations for and she requested a refund of dollar_figure discussion if a person neglects or refuses to make payment of any assessed federal tax_liability within days of notice_and_demand the secretary is authorized to collect the assessed tax by levy on the person’s property sec_6331 sec_6330 provides however that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a fair hearing before making the levy the person ha sec_30 days after issuance of the notice to request the hearing sec_6330 sec_301_6330-1 proced admin regs under sec_6330 if the secretary has served a levy on a state to collect a federal tax_liability from a state tax_refund the requirement of notice and opportunity for hearing before levy under sec_6330 shall not apply nonetheless the taxpayer shall be given the opportunity for the hearing described in sec_6330 within a reasonable period of after a hearing in which petitioner questioned respondent’s computations for her liability respondent reported to the court that a review by an irs revenue_officer had determined that petitioner had overpaid the interest due on her income_tax_liability by dollar_figure and that respondent had abated this amount of interest time after the levy sec_6330 flush language we have jurisdiction under sec_6330 to review respondent’s determination regarding the levy upon petitioner’s state tax_refund see 125_tc_108 respondent has filed a motion to dismiss for lack of jurisdiction and to strike as to petitioner’s tax_year on the ground that petitioner failed to timely request a hearing within days after the alleged issuance on date of a notice_of_intent_to_levy with respect to petitioner’s tax_liability there is no dispute however that petitioner timely requested a hearing with respect to the date notice_of_levy upon her state tax_refund and that the levied funds were recorded as a payment against petitioner’s tax_liability generating overpayment credits that respondent applied against her and tax_liabilities on the same date that respondent issued the notice_of_determination relating to petitioner’s tax_year respondent also issued an equivalent_hearing decision letter concerning petitioner’s tax_year that decision letter coupled with petitioner’s timely petition to this court serves to invoke this court’s jurisdiction as to petitioner’s tax_year under sec_6330 see 119_tc_252 accordingly we shall deny respondent’s motion there is no dispute that petitioner’s and tax_liabilities have been fully satisfied and that respondent is no longer pursuing any collection action with respect to those tax_liabilities the only relief petitioner has sought in this proceeding is a refund of dollar_figure on the ground that the levy has resulted in overpayment of her and taxes by that amount although neither party has contested our jurisdiction to consider petitioner’s refund claim in this sec_6330 proceeding jurisdiction may not be conferred upon the court by agreement or through equitable principles such as estoppel clark v commissioner supra pincite this court can sua sponte question its jurisdiction at any time id 124_tc_36 this court has recently held that it lacks jurisdiction in sec_6330 collection proceedings to determine the amount of an overpayment or to order a refund_or_credit of taxes 126_tc_1 accordingly this court lacks jurisdiction to consider petitioner’s claim for a refund in this collection proceeding petitioner has not alleged and the record does not suggest any procedural defect in the levy upon her state tax_refund such as might warrant the court’s exercise of its inherent equitable powers to order the commissioner to return petitioner’s state tax_refund to her cf 124_tc_223 requiring the commissioner to provide the taxpayer a credit with respect to property that the commissioner had seized pursuant to a jeopardy_levy but had improperly refused to sell in compliance with the taxpayer’s request made pursuant to sec_6335 chocallo v commissioner tcmemo_2004_152 requiring the commissioner to return to the taxpayer with interest the amount collected by levy where the levy had been made without following the hearing procedures required under sec_6330 although petitioner cannot pursue her claim for a refund in this court she is not without a remedy as she may file a claim_for_refund with the irs as suggested in the notice_of_determination and in the decision letter and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 koerner v commissioner tcmemo_1997_ in light of the foregoing decision will be entered for respondent we expect respondent however to give petitioner proper credit for the dollar_figure of interest that respondent admits petitioner overpaid for
